F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                          MAR 5 2002
                                TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

 ARTHUR B. CRAWFORD,
             Petitioner - Appellant,                     No. 01-1421
 v.                                                 (D.C. No. 01-Z-1005)
 ROBERT FURLONG,                                        (D. Colorado)
             Respondent - Appellee.


                          ORDER AND JUDGMENT *


Before SEYMOUR and McKAY, Circuit Judges, and BRORBY, Senior Circuit
Judge.



      After examining Petitioner’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      The trial court directed Petitioner to show that he had satisfied the

exhaustion requirements of O’Sullivan v. Boerckel, 526 U.S. 838 (1999), or show

cause why he had not. He did not respond to the trial court’s direction. The trial


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
court dismissed Mr. Crawford’s claims without prejudice, denied his motion to

proceed in forma pauperis on appeal, and denied a certificate of appealability.

This appeal followed and was accompanied by an application for a certificate of

appealability and a motion to proceed in forma pauperis.

      On appeal, Mr. Crawford continues to evade his responsibility to prove that

he has exhausted state remedies or, in the alternative, show cause why he did not

exhaust the state remedies available to him. The trial court’s determination was

clearly correct. Therefore, we DENY Mr. Crawford’s motion to proceed in forma

pauperis, DENY his application for a certificate of appealability, and DISMISS

the appeal.

                                              ENTERED FOR THE COURT



                                              Monroe G. McKay
                                              Circuit Judge




                                        -2-